         Case: 3:19-cv-01059-jdp Document #: 34 Filed: 04/15/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

DAVARIUS LAVALLE RIGGINS,

        Plaintiff,
                                                      Case No. 19-cv-1059-jdp
   v.

JUDGE DAVID HYLAND, DISTRICT
ATTORNEY DAVID HART, DISTRICT
ATTORNEY HECTOR AL-HOMSI, SOCIAL
WORKER LORENA DOMKE, DISTRICT
ATTORNEY ANDREA BETH RAYMOND,
JUDGE JILL KAROFSKY, COMMISSIONER
JASON HANSON, DANE COUNTY SHERIFF
OFFICE, DANE COUNTY JAIL, DANE
COUNTY, SHERIFF DAVID MAHONEY,
ALL OF THE DANE COUNTY DEPUTIES,
DANE COUNTY COURT HOUSE, CITY
COUNTY BUILDING (CCB), DEPUTY
ROCKOW, DEPUTY ZILLI, DANE COUNTY
CLERK OF COURTS, DEPUTY NICK
HANUSHEWIC, DEPUTY MATTHEW
BEYER, DEPUTY BOUSQUET, DEPUTY
DERSE, and JOHN DOES,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case without prejudice.




        /s/                                              4/15/2021
        Peter Oppeneer, Clerk of Court                         Date
